Exhibit 99.1 ELBIT MEDICAL IMAGING LTD. ANNOUNCES SECOND QUARTER 2007 RESULTS Tel Aviv, Israel, August 29, 2007, Elbit Medical Imaging Ltd. (NASDAQ: EMITF) ("EMI" or the "Company") today announced its results for the second quarter of 2007. Net income for the second quarter of 2007 amounted to NIS 56.6 million (US$ 13.3 million) compared with a loss of NIS 61.7 million (US$ 14.5 million) in the corresponding period of 2006. Net income for the second quarter of 2007, excluding stock-base compensation expenses (Non GAAP measure),amounted to NIS 73.55 million (US$ 17.2 million) compared with a loss of NIS 53.3 million (US$ 12.5million) in the corresponding period of 2006. Mr. Shimon Yitzhaki, President of the Company commented: “We are very pleased with the results of this quarter. EMI expects to recognise profit of approximately NIS 900 million to NIS 1 billion from the sale of the Arena Plaza in Budapest, Hungary. Furthermore, through its subsidiaries EMIholds 3 major real estate projects, which are expected to yield significant value toEMI in the coming years”. Mr. Yitzhaki further commented: “This is the third consecutive quarter in which we are presenting an improvement in the operational results of our hotel segment, which will ensure our positive cash flow from operations in the foreseeable future. Such improvement excludes the operations of the Bucurseti Hotel in Romania which it is anticipated will open in early 2008. Our recent transactions for the realization of assets, funds raised by debentures, together with the public offering of the shares of our subsidiary Plaza Centers NV on in the London Stock Exchange (PLAZ), have all significantly increased our liquidity and capital resources. We intend to invest these resources in accelerating our business plans both in Eastern and Central Europe as well as in India”. About Elbit Medical Imaging Ltd. EMI is a subsidiary of Europe Israel (M.M.S.) Ltd. EMI's activities are divided into the following principal fields: (i) Initiation, construction, operation, management and sale of shopping and entertainment centers in Central and Eastern Europe and India; (ii) Hotels ownership, primarily in major European cities, as well as operation, management and sale of same through its subsidiary, Elscint Ltd.;(iii) Investments in the research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment, through its subsidiary, InSightec Ltd.; and (iv) Other activities consisting of the distribution and marketing of women's fashion and accessories through our wholly-owned Israeli subsidiary, Mango Israel Clothing and Footwear Ltd., and venture-capital investments. Any forward looking statements with respect to EMI's business, financial condition and results of operations included in this release are subject to risks and uncertainties that could cause actual results to differ materially from those contemplated in such forward looking statements, including, but not limited to, ability to find suitable locations, receipt of approvals and permits for zoning and construction, delays in construction, dependency on partners in the hotels business, competition, risks relating to operations in Eastern Europe and Asia (including India) and risks relating to our image guided treatment, economic conditions, as well as certain other risk factors which are detailed from time to time in EMI's filings with the Securities and Exchange Commission including, without limitation, Annual Report on Form 20-F for the fiscal year ended December 31, 2006,filed with the Securities and Exchange Commission on July 3, 2007. For Further Information: Company Contact Investor Contact Shimon Yitzhaki, President Rachel Levine Elbit Medical Imaging Ltd. The Global Consulting Group (972-3) 608-6000 1-646-284-9439 syitzhaki@elbitimaging.com rlevine@hfgcg.com Dudi Machlof, CFO Elbit Medical Imaging Ltd. (972-3) 608-6024 dudim@elbitimaging.com Elbit Medical Imaging Ltd June 30, 2007 June 30, 2006 December 31, 2006 June 30, 2007Conveniencetranslation (in thousand NIS) US$'000 Current Assets Cash and cash equivalents 1,937,766 888,730 2,150,871 456,052 Short-term deposits and investments 592,036 254,062 279,112 139,335 Trade accounts receivable 162,917 42,738 51,141 38,342 Receivables and other debit balances 177,169 122,347 122,341 41,697 Inventories 28,047 27,677 24,710 6,600 Trading property 1,775,068 (**) 567,706 910,493 417,761 4,673,003 1,903,260 3,538,668 1,099,787 Long-Term Investments and Receivables Debentures, loans and other long-term balances 39,749 124,595 201,493 9,355 Investments in investees and other companies 61,997 54,069 61,680 14,591 101,746 178,664 263,173 23,946 Real Estate and other Fixed Assets 1,657,274 (*),(**) 2,124,272 (*) 2,204,817 390,039 Investment Property 612,100 - - 144,057 Long-Term Leasehold Rights 117,517 (*) 113,824 (*) 115,310 27,658 Other Assets and Deferred Expenses 23,304 19,836 (*) 22,810 5,485 Assets Related to Discontinuing Operation 11,190 12,987 12,483 2,634 7,196,134 4,352,843 6,157,261 1,693,606 Current Liabilities Short-term credits 826,003 (**) 639,417 480,771 194,399 Suppliers and service providers 214,005 102,007 107,117 50,366 Payables and other credit balances 309,161 167,463 229,000 72,761 1,349,169 908,887 816,888 317,526 Long-Term Liabilities 3,516,765 (**) 2,426,830 3,047,446 827,669 Liabilities Related to Discontinuing Operation 37,673 56,819 40,513 8,866 Minority Interest 695,052 8,587 630,187 163,580 Options of subsidiaries 60,276 4,001 22,280 14,186 Shareholders' Equity 1,537,199 947,719 1,599,947 361,779 7,196,134 4,352,843 6,157,261 1,693,606 (*) Retrospective implementation of new accounting standard (**) Reclassified Elbit Medical Imaging Ltd Sixmonths endedJune 30 Three months endedJune 30 Year ended Dec 31 Sixmonths endedJune 30 2007 Convenience 2007 2006 2007 2006 2006 translation (in thousand NIS) US$'000 Revenues Hotels operations and management 189,249 167,471 98,935 91,149 351,610 44,540 Sale of trading property and investment property operations 552,887 (**) 277,399 114,807 (**) 252,865 397,508 130,122 Sale of medical systems 27,039 38,775 6,517 19,786 85,824 6,364 Sale of fashion merchandise 28,214 25,931 15,106 13,598 58,035 6,640 Sale of real estate assets and investments,net 77,419 (**) 37,271 77,419 - 80,218 18,221 Realization of investments - 29,387 - - 697,358 - 874,808 576,234 312,784 377,398 1,670,553 205,887 Costs and expenses Hotels operations and management 163,385 150,574 82,218 76,771 (*) 306,384 38,453 Sale of trading property and investment property operations 456,560 (**) 287,108 41,845 (**) 255,027 395,037 107,451 Medical systems operation 33,742 32,146 15,411 17,068 72,515 7,941 Cost of fashion merchandise 35,055 32,553 17,642 16,551 70,251 8,250 Research and development expenses, net 28,958 28,839 14,594 13,781 62,566 6,815 General and administrative expenses 34,533 32,049 18,117 18,735 67,161 8,127 Share in losses of associated companies, net 6,239 5,122 4,171 2,850 9,665 1,468 Financial expenses, net 44,786 79,353 21,165 41,701 129,127 10,540 Other expenses,net 17,192 6,291 14,823 4,381 36,836 4,046 820,450 654,035 229,986 446,865 1,149,542 193,091 Profit (loss) before income taxes 54,358 (77,802 ) 82,798 (69,467 ) 521,011 12,796 Income taxes (benefits) 9,038 2,535 8,000 (370 ) 5,222 2,127 Profit (loss) after income taxes 45,320 (80,337 ) 74,798 (69,097 ) 515,789 10,669 Minority interest in results of subsidiaries, net (26,848 ) 7,259 (19,075 ) 3,179 9,691 (6,319 ) Profit (loss) from continuing operation 18,472 (73,078 ) 55,723 (65,918 ) 525,480 4,350 Profit from discontinuingoperation, net 1,580 19,410 886 4,155 35,664 372 Net income (loss) 20,052 (53,668 ) 56,609 (61,763 ) 561,144 4,722 (*) Retrospective implementation of new accounting standard (**) Reclassified Elbit Medical Imaging Ltd Cumulative Dividend Cumulative foreign currency Loans to employees to acquire declared after balance Share Capital translation Retained Gross Treasury Company sheet Capital reserves adjustments earnings Amount stock Shares data Total (In thousand NIS) Balance - December 31, 2005 (reported amounts) (*) 37,480 789,164 67,872 213,788 1,108,304 (162,383 ) (19,034 ) 124,160 1,051,047 Gain for the period (*) - - - 562,481 562,481 - - - 562,481 Exercise of warrents 28 1,105 - - 1,133 - - - 1,133 Differences from translation of autonomous foreign entities' financial statements - - 31,553 - 31,553 - - - 31,553 Dividend paid - (124,160 ) (124,160 ) Repayment of loans as a result of the realization by employees of rights to shares - 16,970 - 16,970 Sale of treasury stocks 524 23,055 - - 23,579 23,864 - - 47,443 Stock base compensation expenses - 13,480 - - 13,480 - - - 13,480 Employee shares premium - 1,789 - - 1,789 - (1,789 ) - - Declared Dividend - - - (159,767 ) (159,767 ) - - 159,767 - December 31, 2006 (reported amounts) (*) 38,032 828,593 99,425 616,502 1,582,552 (138,519 ) (3,853 ) 159,767 1,599,947 Loss for the period - - - 20,052 20,052 - - - 20,052 Differences from translation of autonomous foreign entities' financial statements - - 52,251 - 52,251 - - - 52,251 Dividend payable - (159,767 ) (159,767 ) Repayment of loans as a result of the realization by employees of rights to shares - 215 - 215 Stock base compensation expenses - 12,601 - - 12,601 - - - 12,601 Employee shares premium - 65 - - 65 - (65 ) - - 38,032 841,259 151,676 636,554 1,667,521 (138,519 ) (3,703 ) - 1,525,299 Cumulative effect due to adjustment of real-estate assets to their market value at the beginning of the year - - - 11,900 11,900 - - - 11,900 June 30, 2007 (reported amounts) 38,032 841,259 151,676 648,454 1,679,421 (138,519 ) (3,703 ) - 1,537,199 Cumulative foreign currency Loans to employeesto acquire Dividend declared after balance Share Capital translation Retained Gross Treasury Company sheet Capital reserves adjustments earnings Amount stock Shares data Total Convenience translation US$'000 Balance - December 31, 2006 (reported amounts) (*) 8,951 195,009 23,400 145,093 372,453 (32,600 ) (907 ) 37,601 376,547 Loss for the period - - - 4,722 4,722 - - - 4,722 Differences from translation of autonomous foreign entities' financial statements - - 12,296 - 12,296 - - - 12,296 Dividend payable - (37,601 ) (37,601 ) Repayment of loans as a result of the realization by employees of rights to shares - 50 - 50 Stock base compensation expenses - 2,965 - - 2,965 - - - 2,965 Employee shares premium - 15 - - 15 - (15 ) - - 8,951 197,989 35,696 149,815 392,451 (32,600 ) (872 ) - 358,979 Cumulative effect due to adjustment of real-estate assets to their market value at the beginning of the year - - - 2,800 2,800 - - - 2,800 June 30, 2007 (reported amounts) 8,951 197,989 35,696 152,615 395,251 (32,600 ) (872 ) - 361,779 (*) Retrospective implementation of new accounting standard
